IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40264

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 553
                                                )
       Plaintiff-Respondent,                    )     Filed: June 26, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MICHAEL R. LILJENQUIST,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Peter D. McDermott, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with two-year determinate term for assault with intent to commit rape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Michael R. Liljenquist pled guilty to assault with intent to commit rape. Idaho Code
§§ 18-909, 18-910. The district court withheld judgment and placed Liljenquist on supervised
probation for a period of five years. Subsequently, Liljenquist admitted to violating several
terms of the probation, and the district court consequently revoked probation and the withheld
judgment, and imposed a unified ten-year sentence with a two-year determinate term and
retained jurisdiction. After a period of retained jurisdiction, the district court suspended the
sentence and placed Liljenquist on supervised probation for seven years. A few months later,
Liljenquist again admitted to violating several terms of the probation, and the district court
revoked probation and ordered execution of the original sentence. Liljenquist filed an Idaho


                                               1
Criminal Rule 35 motion for a reduction of sentence, which the district court denied. Liljenquist
appeals, contending that the district court abused its discretion in revoking probation and failing
to sua sponte reduce his underlying sentence.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court that are properly made part of the record on appeal and are relevant
to the defendant’s contention that the trial court should have reduced the sentence sua sponte
upon revocation of probation. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).




                                                2
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Liljenquist’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Liljenquist’s previously suspended sentence is affirmed.




                                                3